                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON



TAWANNA OGLESBY                            Case No.: 3:20-cv-00346-WHR

          Plaintiff,                       District Judge: Walter H. Rice
                                           Magistrate Judge:
    vs.

                                                         PROTECTIVE ORDER
FEDEX GROUND PACKAGE SYSTEM,
INC.,

          Defendant.
                             STIPULATED PROTECTIVE ORDER


       Pursuant to the parties' joint request that the Court enter this Order, and their agreement

that the following limitations and restrictions should apply to documents and information

produced for inspection and copying during the course ofthis litigation, the Court hereby

ORDERS that:


       1.      Scope. This Protective Order ("Protective Order" or "Order") shall apply to all

documents or other information produced in the course of discovery in this Action that the

producing person or entity (the "Producing Entity") has designated as"CONFIDENTIAL-

SUBJECT TO PROTECTIVE ORDER"or"ATTORNEYS'EYES ONLY -SUBJECT TO

PROTECTIVE ORDER"(collectively, "Confidentiality Designations") pursuant to this Order,

including but not limited to, all initial disclosures, all responses to discovery requests, all

deposition testimony and exhibits, and all materials(including documents or testimony)

produced by non-parties in response to subpoenas issued in connection with this matter,

including all copies, excerpts, and summaries thereof(collectively, the "Confidential

Information").

        2.       Purpose. The purpose ofthis Protective Order is to protect against the

unnecessary disclosure of Confidential Information. There is good cause to issue this Order

under Federal Rule of Civil Procedure 26(c). This case involves the confidential business

relationships ofthe parties. It will require production ofdocuments routinely held and treated as

confidential by both parties, including business and tax records, vehicle files, contracts and

addenda, activities records, compensation records, and other financial, commercial, and

competitively or commercially sensitive information that is not publicly available.
         0.< . ..          VVI IIA L^UU




       3.      Disclosure Defined. As used herein, "disclosure" or "to disclose" means to

divulge, reveal, describe, summarize, paraphrase, quote,transmit, or otherwise communicate

Confidential Information, and the restrictions contained herein regarding disclosure of

Confidential Information also apply with equal force to any copies, excerpts, analyses, or

summaries ofsuch materials or the information contained therein, as well as to any pleadings,

briefs, exhibits, transcripts or other documents which may be prepared in connection with this

litigation which contain or refer to the Confidential Information or information contained therein.

       4.      Designating Material

               a.      Designating Material As Confidential: Any party, or any third party

subpoenaed by one ofthe parties, may designate as "Confidential" and subject to this Protective

Order any documents,testimony, written responses, or other materials produced in this case if

they contain information that the Producing Entity asserts in good faith is protected from

disclosure by statute or common law, such as confidential personal information, personnel

records, trade secrets, proprietary information, or other sensitive or confidential business,

technical, sales, marketing, financial, commercial, or competitively sensitive information that is

not publicly available. The designation of materials as "Confidential" pursuant to the terms of

this Protective Order does not mean that the document or other material has any status or

protection by statute or otherwise except to the extent and for the purposes ofthis Order.

               b.      Designating Material As Attorneys' Eyes Only. Any party, or any third

party subpoenaed by one ofthe parties, may designate as "Attorneys' Eyes Only" and subject to

this Protective Order any materials or information that meet the test set forth in Paragraph 4(a),

but as to which the Producing Entity also asserts in good faith that the information is so
competitively sensitive that the receipt ofthe information by parties to the litigation could result

in competitive harm to the Producing Entity.

       5.      Form and Timing Of Designation

               a.      Documents And Written Materials. The Producing Entity shall

designate any document or other written materials as confidential pursuant to this Order by

marking each page ofthe material with a stamp setting forth the Confidentiality Designation, if

practical to do so. The person or entity designating the material shall place the stamp, to the

extent possible, in such a manner that it will not interfere with the legibility ofthe document.

Materials shall be so-designated before, or at the time of, their production or disclosure. With

respect to documents produced by a non-party, any party may designate any such document as

confidential by stamping the Confidentiality Designation prominently on the documents within

10 days of its production and by notifying all other counsel ofeach document so designated, or

otherwise designating the document"CONFIDENTIAL"or"ATTORNEYS'EYES ONLY"

before production or disclosure. During the 10-day period immediately following production, all

parties and all counsel, employees ofcounsel, and experts engaged or retained for purposes of

this action shall not reproduce or disclose to any other person any information contained in any

document produced by the non-party.

                b.     Electronically Stored Information (*'ESI"). Ifa production response

includes ESI,the Producing Entity shall make an effort to include within the electronic files

themselves the Confidentiality Designation to the extent practicable. Ifthat is not practicable,

then the Producing Entity shall designate in a transmittal letter or email to the party to whom the

materials are produced (the "Receiving Party") using a reasonable identifier (e.g., the Bates
                    wvw-r\y   V V I II \ Ly\JU IT, £.J. I~IICU.   I I v/wr   w. —   -




range) any portions ofthe ESI that should be treated as"CONFIDENTIAL" or"ATTORNEYS'

EYES ONLY".


               c.      Deposition Testimony. Deposition testimony will be deemed confidential

by stating orally on the record either immediately before or after testimony that the information

should be considered and treated as"CONFIDENTIAL" or"ATTORNEYS'EYES ONLY," as

the case may be, or by otherwise designating the deposition as such.

       6.      Limitation of Use.


               a.      General Protections. All information that has received a Confidentiality

Designation, including all information derived therefi-om, shall be used by any Receiving Party

solely for purposes ofprosecuting or defending this Action. A Receiving Party shall not use or

disclose the Confidential Information for any other purpose, including but not limited to any

business, commercial, or competitive purpose. Except as set forth in this Order, a Receiving

Party shall not disclose Confidential Information to any third party. Nothing in this Order shall

prevent any party fi*om disclosing its own information and documents to any person, and such

disclosure shall not be deemed a waiver ofany party's rights or obligations under this Order.

Nothing in this Order shall be construed to restrict any party's use of information, in the party's

possession or known by the party, before disclosure by any other party or non-party, or of

information that is public knowledge, has not previously been maintained as confidential, or is

independently developed or acquired outside ofthe production and exchange of documents and

information subject to this Order.

               b.      Persons to Whom Information Marked "CONFIDENTIAL" May Be

Disclosed. Use ofany information, documents, or portions of documents marked as Confidential

Information, including all information derived therefrom, shall be restricted solely to the
following persons who agree to be bound by the terms ofthis Protective Order, unless additional

persons are stipulated by counsel or authorized by the Court.

              1.     the Court and its personnel, including but not limited to, stenographic
              reporters regularly employed by the Court and stenographic reporters not
              regularly employed by the Court who are engaged by the Court or the parties
               during the litigation ofthis action;

              2.      court reporters or videographers who transcribe or record depositions or
               other testimony in this case;

               3.      counsel for the parties and the legal associates, paralegals, clerical, and
               other support staffemployed by such counsel and who are involved in assisting in
               this case;

               4.      the parties, and their employees, agents, and representatives who are
               assisting in this case;

               5.     experts or consultants retained by the parties or their counsel to assist in
               preparing this case for trial;

               6.      deposition and trial witnesses;

               7.      employees ofcopy services, microfilming or database services, trial
               support firms, or translators who are engaged by the parties during the litigation
               ofthis action with the acknowledgement that any person responsible for making
               copies ofconfidential information must ensure that the copies adequately reflect
               the designation ofconfidentiality and are treated as such; and

               8.      any other person agreed to in writing by the parties.

All persons authorized by this Order to receive information designated as Confidential

Information shall maintain such information in accordance with this Order, and shall use such

information solely for the purpose of preparing for and conducting this litigation. No information

designated as confidential shall be used for any other purpose. Further, all persons authorized to

receive confidential information under this Order (other than the Court, counsel,jurors, and court

reporters) shall be shown a copy ofthis Order, and sign the acknowledgement attached as
Attachment A. Counsel for the respective parties shall ensure that all such individuals agree to

comply with this Order.

               c.     Persons To Whom Information Marked "ATTORNEYS'EYES

ONLY" May Be Disclosed. Information and documents designated as"ATTORNEYS'EYES

ONLY," including any copies, notes, or summaries thereof, shall not be produced or disclosed to

any person other than to those individuals identified in Paragraph 6(b)(l)-(3),(5), and (7)-(8).

       7.      Inadvertent Production. Inadvertent failure to timely designate documents or

testimony as confidential shall not operate as a waiver ofa party's right later to designate such

information as confidential, but no party shall be held in breach or contempt ofthis Order if,

before such later designation, such information has been disclosed to any person not authorized

to receive confidential information under this Order. Once such a belated designation has been

made, however,the relevant information shall otherwise be treated as confidential in accordance

with this Order.


               a.      The production of privileged or work-product protected documents, ESI,

or information, whether inadvertent or otherwise, is not a waiver ofthe privilege or protection

from discovery in this case or in any other federal or state proceeding. This Order shall be

interpreted to provide the maximum protection allowed by Federal Rule ofEvidence 502(d).

               b.      Nothing contained herein is intended to or shall serve to limit a party's

right to conduct a review of documents, ESI or information (including metadata)for relevance,

responsiveness, and segregation of privileged and protected information before production.

       8.      Filing Materials Containing Information With A Confidentiality

Designation. In the event a party seeks to file with the Court any confidential information

subject to protection under this Order, that party must take appropriate action to ensure that the
document receives proper protection from public disclosure, including:(a)filing a redacted

document with the consent ofthe party who designated the document as confidential;(b)where

appropriate (e.g., in relation to discovery and evidentiary motions), submitting the document

solely for in camera review; or(c)when the preceding measures are inadequate, seeking

permission to file the document under seal by filing a motion for leave to file under seal.

       The parties acknowledge that this Order does not entitle them to seal confidential

information filed with the Court. Any motion to file a document subject to this Order under seal

must meet the Sixth Circuit's standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of

Michigan, 825 F.3d 299(6th Cir. 2016). The burden of demonstrating the need for and

appropriateness ofa sealing order is borne by the moving party, and requires the moving party to

analyze in detail, document by document,the propriety ofsecrecy, providing reasons and legal

citations. Regardless of whether the parties agree, it remains the Court's independent obligation

to determine whether a seal is appropriate for any given document or portion thereof. Any

proposed sealing, even when compelling reasons exist, must be narrowly tailored to serve the

compelling reasons.

       Ifthe party filing the document is not the designating party, the designating party must

file a declaration identifying the confidential information contained in the document and stating

whether the designated material is sealable and, if so, why within 14 days ofthe filing ofthe

motion to file under seal. Ifthe designating party does not file a responsive declaration within the

14-day time period, the submitting party may file the document in the public record no earlier

than four days, and no later than 10 days, after the motion is denied.

       9.      Attorneys Allowed To Provide Advice. Nothing in this Order shall bar or

otherwise restrict any attorney for any party from rendering advice to his or her client with
                                                                                              44- /lOQ




respect to this case or from doing anything necessary to prosecute or defend this case and

furthering the interests of his or her client, except for the disclosure ofthe Confidential

Information as proscribed in this Order.

        10.    Excluding Others From Access. Whenever information bearing a

Confidentiality Designation pursuant to this Protective Order is to be discussed at a deposition,

the person or entity that designated the information may exclude from the room any person, other

than persons designated in Paragraph 6 ofthis Order, as appropriate, for that portion ofthe

deposition.

        11.    No Voluntaiy Disclosure To Other Entities. The parties or anyone acting on

their behalf may not voluntarily disclose any Confidential Information to any state or federal law

enforcement or regulatory agency, or any employee thereof, except in this litigation as set forth

in Paragraph 6 ofthis Order or as otherwise commanded by law or provided in this Order.

Nothing in this Order shall prevent a party from providing information in its possession in

response to a valid order or subpoena from a law enforcement or regulatory agency requiring the

production ofsuch information, except that, before such production, the party producing the

information shall provide as much advance notice as possible to the person or entity that

designated the material as confidential to facilitate that party's efforts to preserve the

confidentiality ofthe material, if warranted.

        12.     Disputes As To Designations. Each party has the right to dispute the

Confidentiality Designation asserted by any other party or subpoenaed person or entity in

accordance with this Protective Order. Ifa party believes that any documents or materials have

been inappropriately designated by another party or subpoenaed party, that party shall confer

with counsel for the person or entity that designated the documents or materials and identify the
                          VVI IIX   La/V.'V TTm   I   V/ff WW«       ».




basis for challenging the designation. As part ofthat conferral, the designating person or entity

must assess whether redaction is a viable alternative to complete non-disclosure. If any party

challenges the Confidentiality Designation ofany document or information, the burden to

properly maintain the designation shall, at all times, remain with the person or entity that made

the designation to show that said document or information should remain protected pursuant to

Federal Civil Rule 26(c). In the event of disagreement,then the designating person or entity shall

file a motion pursuant to Federal Civil Rule 26(c). A party who disagrees with the designation

must nevertheless abide by that designation until the matter is resolved by agreement ofthe

parties or by order ofthe Court.

       13.     All Trials Open To Public. The terms ofthis protective order do not preclude,

limit, restrict, or otherwise apply to the use ofdocuments at court proceedings. Subject to the

Federal Rules ofEvidence, a confidential document may be offered into evidence at trial or any

court hearing, provided that the proponent ofthe evidence gives advance notice to opposing

counsel ofthe intended use ofthe confidential document as may be required by a scheduling or

other order. Any party may move the Court for an order that the confidential document be

received in camera or under other conditions to prevent unnecessary disclosure. The Court will

then determine whether the proffered evidence should continue to be treated as a confidential

document and, if so, what protection may be afforded to such information at the trial or hearing.

       14.     No Waiver Of Right To Object. This Order does not limit the right ofany party

to object to the scope ofdiscovery in the above-captioned action. The entry ofthis Order shall

not in any way detract from or constitute a waiver ofthe right ofany individual or entity to

object to the production ofdiscovery materials or the admissibility ofany document on grounds

other than confidentiality.
                                                           —- ^        11 n
                                                                                                •• "U




       15.     No Determination Of Admissibility. This Order does not constitute a

determination ofthe admissibility or evidentiary foundation for the documents or a waiver ofany

party's objections thereto.

       16.     No Admissions. Designation by either party of information or documents under

the terms ofthis Order, or failure to so designate, will not constitute an admission that

information or documents are or are not confidential or trade secrets. Neither party may

introduce into evidence in any proceeding between the parties, other than a motion to determine

whether the Protective Order covers the information or documents in dispute, the fact that the

other party designated or failed to designate information or documents under this Order.

        17.    No Prior Judicial Determination. This Order is based on the representations and

agreements ofthe parties and is entered for the purpose offacilitating discovery in this action.

Nothing in this Order shall be construed or presented as a judicial determination that any

documents or information as to which counsel or the parties made a Confidentiality Designation

is in fact subject to protection under Rule 26(c)ofthe Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.

        18.    Order Subject To Modification. This Protective Order may be modified by the

Court at any time for good cause shown following notice to all parties and an opportunity for

them to be heard.


        19.    Parties May Consent To Disclosure. Nothing shall prevent disclosure beyond

the terms ofthis Order if all parties consent to such disclosure, or ifthe Court, after notice to all

affected parties, permits such disclosure. Specifically, if and to the extent any party wishes to

disclose any Confidential Information beyond the terms ofthis Order, that party shall provide all

other parties with reasonable notice in writing of its request to so disclose the materials. Ifthe



                                                  10
parties cannot resolve their disagreement with respect to the disclosure ofany Confidential

Information, then a party may petition the Court for a determination ofthese issues. In addition,

any interested member ofthe public may also challenge the designation ofany material as

confidential, pursuant to the terms ofthis paragraph.

       20.     Return Of Materials Upon Termination Of Litigation. Upon termination of

this lawsuit, and after exhaustion of all appeals, whether by judgment, order, or settlement, the

parties shall return all materials and information designated as confidential, together with any

reproductions thereof, to the party or parties that produced such material or information. In the

alternative, the receiving party may destroy all such materials and information, together with any

reproductions thereof, and execute a certificate stating that it has been destroyed.

       21.     Counsel Allowed To Retain Copy Of Filings. Nothing in this Protective Order

shall prevent outside counsel for a party from maintaining in its files a copy ofany filings in the

Action, including any such filings that incorporate or attach Confidential Information. Moreover,

an attorney may use his or her work product in subsequent litigation provided that such use does

not disclose any Confidential Information.



       SO ORDERED.




Dated: 1,1^-3.)
                                                      The Honorable Walter H. Rice, U.S.D.J




                                                 11
AGREED TO:




/s/ Clifford P. Bendau, II
Clifford P. Bendau,II(OH No.0089601)           Joseph A. Farchione(0039199)
Bendau & Bendau PLLC
P.O. Box 97066                                 /s/Jessica G. Scott
Phoenix, AZ 85060                              Jessica G. Scott(admitted pro hoc vice)
Telephone: 480.382.5176                        David J. Schaller(admitted pro hac vice)
Email: cliffordbendau@bendaulaw.com            Natalie R. Colao (admitted pro hac vice)
   cluis@bendaulaw.com                         Wheeler Trigg O'Donnell LLP
                                               370 Seventeenth Street, Suite 4500
Michael L. Fradin(0091739)                     Denver, Colorado 80202
Law Office of Michael L. Fradin                Telephone:    303.244.1800
8 N. Court St. Suite 403                       Facsimile:    303.244.1879
Athens, OH 45701                               Email: farchione@wtotrial.com
Telephone: 847.986.5889                               scott@wtotrial.com
Facsimile: 847.673.1228                               schaller@wtotrial.com
Email: mike@fradinlaw.com

James L. Simon(OH No.0089483)                  Attorneys for Defendant
The Law Offices OfSimon & Simon                FedEx Ground Package System, Inc.
6000 Freedom Square Dr.
Independence, OH 44131
Telephone: 216.525.8890
Facsimile: 216.642.5814
Email:jameslsimonlaw@yahoo.com

Attorneys for Plaintiff Tawanna Oglesby




                                          12
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



TA WANNA OGLESBY,

              Plaintiff,                               Case No. 3:20-cv-00346-WHR


       V.                                              District Judge: Walter H. Rice
                                                       Magistrate Judge
FEDEX GROUND PACKAGE SYSTEM,
INC.,

              Defendant.



                               FORM PROTECTIVE ORDER
                                      ATTACHMENT A


       The undersigned acknowledges that [he/she] has read the Protective Order dated

[INSERT DATE OF OPERATIVE PROTECTIVE ORDER] in the above-captioned action and

attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the Southern

District of Ohio in matters relating to the Protective Order and understands that the terms ofthe

Protective Order obligate [him/her] to use documents designated "CONFIDENTIAL" or

"ATTORNEYS' EYES ONLY" in accordance with the Order, solely for the purpose of the

above-captioned action, and not to disclose any such documents or information derived directly

therefrom to any other person, firm, or concern.




                                               13
        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt ofcourt.

Name:

Job Title:

Employer:

Business Address:




Date:
                                         Signature




                                            14
                       CERTIFICATE OF SERVICE(CM/ECF)

I HEREBY CERTIFY that on July 8, 2021,1 electronically filed the foregoing PROPOSED
PROTECTIVE ORDER with the Clerk ofCourt using the CM/ECF system which will send
notification of such filing to the following email addresses:

      •      Michael Fradin
             mike@fradinlaw.com, mikefradin@gmail.com

      •      James L. Simon
             jameslsimonlaw@yahoo.com

      •      Clifford Bendau 11
             cliffordbendau@bendaulaw.com; cliff@bswages.com



                                      /s/Jessica G. Scott
